DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed November 17, 2021.
Please note, claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On page 10, Applicant argues that Warfield fails to teach “writing, to the log record, a modified fields table that includes a reference indicating that the mutation to the data object in the log record reflects a change to the object field associated with a portion of object data section” in claim 1 and similar limitations in claims 6 and 16.
As to the above, Examiner respectfully submits Col. 45, Lines 41-45 of Warfield teaches a log-structured object store with the purpose of synchronizing versioned data, to copy differences between versions which Examiner interprets as a log record written to reflect changes made to an object. Examiner further respectfully submits Col. 29, Lines 34-50 teaches an object table that includes references indicating changes made to the objects. As such, Examiner respectfully maintains the rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 12, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warfield et al. (US Pat. No. 10,979,383)

Regarding claim 1, Warfield teaches a method, comprising:
‘receiving, by a distributed shared memory of a computing hub, a data object associated with an object-based model of a virtual environment hosted by a distributed computing system’ as managing distributed memory resources for the use and storage of data and data objects (Col. 11, Lines 30-35), wherein the memory resources may be physical and/or virtual (Col. 9, Lines 34-36)
‘writing, using the distributed shared memory, a representation of a data object to a memory location associated with a memory device of the computing hub, wherein the representation of the data object includes an object data section and a virtual table mapping a plurality of object fields associated with the data object to the object data section’ as a memory request, including writing (Col. 13, Lines 9-12) the write request including information to be written at the appropriate storage location (Col. 26, Line 66-Col. 27 Line 1) wherein mapping information may pertain to memory address in a virtual environment (Col. 19, Lines 40-56)
‘receiving a request from an instance of a processing application on the computing hub to modify the data object’ as receiving a write request from a client application (Col. 17, lines 8-12)
‘identifying, based on the request, an object field associated with a mutation to the data object caused by the request’ as the write that would include information to be written at the appropriate storage location and a destination field associated with the data (Col. 26, Line 66-Col. 27 Line 3)
‘writing, to a log record appended to a log section of the data object, the mutation to the data object caused by the request’ (Col. 45, Lines 41-45)
‘writing, to the log record, a modified fields table that includes a reference indicating that the mutation to the data object in the log record reflects a change to the object field associated with a portion of the object data section’ (Col. 45, Lines 41-45)

Regarding claim 6, Warfield teaches a method, comprising:
‘receiving a data object at a distributed shared memory’ as managing distributed memory resources for the use and storage of data and data objects (Col. 11, Lines 30-35)
‘writing a representation of the data object to a memory device using the distributed shared memory’ as receiving a write request from a client application (Col. 17, lines 8-12)
‘receiving a request to modify data associated with the data object’ as the write that would include information to be written at the appropriate storage location and a destination field associated with the data (Col. 26, Line 66-Col. 27 Line 3)
‘determining a portion of the representation of the data object associated with a mutation to the data object caused by the request’ (Col. 45, Lines 41-45)
writing, using the mutation to the data object, a log record to the memory device in a log section associated with the representation of the data object, wherein the log record includes a reference indicating that the mutation to the data object reflects a change associated with the portion of the representation of the data object’ (Col. 45, Lines 41-45)

Regarding claim 12, Warfield teaches further comprising:
‘identifying an object field associated with the data object, wherein the object field corresponds to the portion of the representation of the data object being mutated; writing, to the log record, a translation table mapping the object field to a portion of the log record that includes the mutation to the data object; and writing, to the log record, a modified fields table that includes the reference indicating that the mutation to the data object reflects a change associated with the portion of the representation of the data object’ (Col. 26, Line 66-Col. 27 Line 3; Col. 45, Lines 41-45)


Regarding claim 16, Warfield teaches a system, comprising:
‘at least one processor’ (Col. 9, Lines 6-19)
‘at least one memory device storing instructions that, when executed by the at least one processor (Col. 9, Lines 20-50), cause the at least one processor to:
receiving, by a distributed shared memory that manages storage of data objects associated with an object-based model of a virtual environment, an instruction to create a data object in the virtual environment’ as managing distributed memory resources for the use and storage of data and data objects (Col. 11, Lines 30-35), wherein the memory resources may be physical and/or virtual (Col. 9, Lines 34-36)
‘write a representation of the data object to a first memory location associated with the at least one memory device, wherein the representation of the data object includes an object data section that includes object data’ as a memory request, including writing (Col. 13, Lines 9-12) the write request including information to be written at the appropriate storage location (Col. 26, Line 66-Col. 27 Line 1) wherein mapping information may pertain to memory address in a virtual environment (Col. 19, Lines 40-56)
‘receive a request from an instance of a processing application to modify the object data’ as receiving a write request from a client application (Col. 17, lines 8-12)
‘determine a portion of the object data section associated with a mutation to the data object caused by the request’ (Col. 45, Lines 41-45)
‘generating a log record using the mutation to the data object and a reference indicating that the mutation to the data object reflects a change associated with the portion of the object data section’ (Col. 45, Lines 41-45)
‘append, at a second memory location associated with the at least one memory device, the log record to a log section associated with the representation of the data object’ (Col. 45, Lines 41-45)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Warfield et al. (US Pat. No. 10,979,383) further in view of Smith (US Pub. No. 2019/0205244)

Regarding claim 2, Warfield fails to explicitly teach further comprising:
‘receiving a plurality of requests to modify data associated with the data object; determining to aggregate the plurality of requests during an execution cycle in the distributed computing system using a plurality of mutations to the data object caused by the plurality of requests; and appending, using the plurality of mutations to the data object, an additional log record to the log section; wherein the additional log record includes the plurality of mutations to the data object’
Smith teaches:
‘receiving a plurality of requests to modify data associated with the data object; determining to aggregate the plurality of requests during an execution cycle in the distributed computing system using a plurality of mutations to the data object caused by the plurality of requests; and appending, using the plurality of mutations to the data object, an additional log record to the log section; wherein the additional log record includes the plurality of mutations to the data object’ as aggregating multiple write requests (¶0596) and appending to one or more data, blocks, information, etc. (¶1085)

Regarding claim 7, Warfield fails to explicitly teach further comprising:
‘receiving a plurality of requests to modify data associated with the data object; determining to aggregate the plurality of requests using a plurality of mutations to the data object associated with the plurality of requests; determining a plurality of portions of the representation of the data object associated with the plurality of mutations to the data object; and appending, using the plurality of mutations to the data object, an additional log record to the log section, wherein the additional log record includes a plurality of references indicating that the plurality of mutations to the data object reflect changes to the plurality of portions of the representation of the data object.’
Smith teaches:
‘receiving a plurality of requests to modify data associated with the data object; determining to aggregate the plurality of requests using a plurality of mutations to the data object associated with the plurality of requests; determining a plurality of portions of the representation of the data object associated with the plurality of mutations to the data object; and appending, using the plurality of mutations to the data object, an additional log record to the log section, wherein the additional log record includes a plurality of references indicating that the plurality of mutations to the data object reflect changes to the plurality of portions of the representation of the data object’ as aggregating multiple write requests (¶0596) and appending to one or more data, blocks, information, etc. (¶1085)

Regarding claim 17, Warfield fails to explicitly teach further comprising:
‘receive a plurality of requests to modify data associated with the data object; determine to aggregate the plurality of requests using a plurality of mutations to the data object caused by the plurality of requests; and append, using the plurality of mutations to the data object, an additional log record to the log section of the representation of the data object, wherein the additional log record aggregates the plurality of mutations to the data object.’
Smith teaches:
‘receive a plurality of requests to modify data associated with the data object; determine to aggregate the plurality of requests using a plurality of mutations to the data object caused by the plurality of requests; and append, using the plurality of mutations to the data object, an additional log record to the log section of the representation of the data object, wherein the additional log record aggregates the plurality of mutations to the data object’ as aggregating multiple write requests (¶0596) and appending to one or more data, blocks, information, etc. (¶1085)

Claim 3, 8-9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Warfield et al. (US Pat. No. 10,979,383) further in view of Leshinsky et al. (US Pub. No. 2017/0024315)


Regarding claim 3, Warfield fails to explicitly teach further comprising:
‘identifying a plurality of log records appended to the log section of the representation of the data object; determining to coalesce the plurality of log records into a single log record based on storage or network conditions; and writing, using the plurality of log records, an additional log record to the log section to replace the plurality of log records, wherein the additional log record includes a section indicating which mutations to the data object associated with the plurality of log records reflect changes to the representation of the data object’
Leshinsky teaches:
‘identifying a plurality of log records appended to the log section of the representation of the data object; determining to coalesce the plurality of log records into a single log record based on storage or network conditions; and writing, using the plurality of log records, an additional log record to the log section to replace the plurality of log records, wherein the additional log record includes a section indicating which mutations to the data object associated with the plurality of log records reflect changes to the representation of the data object’ as identifying log records to coalesce into a single log record (¶0052) and replacement log records (¶0070) including indications of changes (¶0022)

 Regarding claim 8, Leshinsky teaches:
‘determining to coalesce a plurality of log records into a single log record based on storage or network conditions; writing, using the plurality of log records, an additional log record to the log section to replace the plurality of log records’ as identifying log records to coalesce into a single log record (¶0052) and replacement log records (¶0070) including indications of changes (¶0022)

Regarding claim 9, Leshinsky teaches ‘receiving an instruction to send a current state of the data object to a second computing hub; and sending using the representation of the data object, the current state of the data object to the second computing hub’ (¶0122)

Regarding claim 18, Leshinsky teaches wherein the instructions further cause the at least one processor to:
‘determine to coalesce a plurality of log records into a single log record based on storage or network conditions; and write, using the plurality of log records, an additional log record to the log section to replace the plurality of log records and satisfy the storage or network conditions’ as identifying log records to coalesce into a single log record (¶0052) and replacement log records (¶0070) including indications of changes (¶0022)

Allowable Subject Matter
Claim 4-5, 10-11, 13-15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166